PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/204,290
Filing Date: 29 Nov 2018
Appellant(s): BRULE et al.



__________________
Travis Boone
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 11/30/21.

(1) Grounds of Rejection to be Reviewed on Appeal

4/30/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4,6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harris 4609714 in view of Rudman 2012/0015577 and the Wang dissertation.
	Harris exemplifies (#7- col 19 line 61-63) a blend of 84 parts Control A Poly(aryl ketone) with 16 parts Control D poly(aryl ketone). Control A is a PEEK (col 16 line 33-40). Control D (col 19 line 41-55) is a PEKK having 70% terephthalic (ie “para” linkages and 30% isophthalic (ie “meta” linkages) which is slightly outside the upper limit of 60% terephthalic linkages of applicant’s claims.
	However, Harris’ general disclosure (ie claim 10) suggests the relative terephthalic (ie “para”) linkages to isophthalic (ie “meta”) linkages in the PEKK can be 100-50/50-0. It would have been prima facie obvious to employ a PEKK in the cited 
	Rudman (table 1) is cited to show such a PEKK of 60/40 terephthalic/isophthalic linkages has actually been produced and has a much higher elongation at break (>80% vs 12%) compared to a PEKK of 80/20 terephthalic/isophthalic linkages. Other properties are also shown to be affected by the change in the terephthalic/isophthalic ratio. 
It would have been obvious to one skilled in the art to modify the Harris PEEK/PEKK blend by utilizing a PEKK having a 60/40 terephthalic/isophthalic ratio to improve the elongation to break and other flexural properties, and taught by Rudman. Thereby, improving one component of a blend would be expected to correspondingly improve the blend overall.
	The Wang dissertation (page 216) also blended PEEK with PEKK. The adjustment of the terephthalic/isophthalic ratio of the PEKK is shown to significantly affect crystallization rate which is further motivation to alter the same said ratio of the Harris example.
	Appellant’s claimed increase in elongation at break and stress yield point compared to PEEK alone would necessarily occur for the proposed modified Harris blend because the same materials in the same amounts would result.

	In regards to applicant’s dependent claims:
	Fillers can be added (col 16 line 6 of Harris).

	The composition can be in granular form (col 16 line 1 of Harris).
	Inevitably, the Yield point stress would also match that of appellant because the same terephthalic/isophthalic ratio, PEEK/PEKK ratio etc would be employed.


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Harris 4609714 in view of Rudman 2012/0015577 and the Wang dissertation in further view of Monsheimer 2006/0134419.
	Harris/Rudman/Wang apply as explained above.
Laser sintering is not suggested as a molding technique.
	Monsheimer (claim 31) teaches laser sintering can be used to mold polyarlene ether ketones.
	It would have been obvious to use any common molding technique for the PEEK/PEKK blend.

(2) Response to Argument
	Appellant argues that it is unexpected that both the yield point stress and the elongation at break can both be improved by adding some PEKK to the PEEK.
	This is not convincing. The Harris reference already blends PEEK and PEKK.  The rejection(s) is premised on altering the terephthalic/isophthalic ratio of PEKK in the Harris PEEK/PEKK blend. Appellant’s data (table 1,3 of spec) does not test the closest 
	There is no reason to believe that the Harris PEEK/PEKK blend (even with a higher terephthalic/isophthalic ratio in the PEKK) fails to provide a better yield point stress than PEEK alone. Appellant (nor Harris) has not provided the data to evaluate whether this limitation is not present and unexpected from the prior art. To evaluate any possible unexpected results for the yield point, the values of Harris’ individual PEEK, individual PEKK and PEEK/PEKK blend would be needed as well as the individual value for the PEKK used in appellant’s examples.
	Turning to the “elongation at break” limitation, Harris (table III control A vs #7) does show elongation went down from 33% to 15% when adding his PEKK. This not surprising considering that the PEKK used for this example individually has only an elongation at break of 2.5% (see Control D in table III).  However, Rudman (table 1) was cited to show the effect of terephthalic/isophthalic ratio has on a PEKK’s elongation at break. The elongation at break of a 60/40 terephthalic/isophthalic PEKK is >80% compared to only 12% for a 80/20 ratio. It is safe to say that altering the terephthalic/isophthalic ratio in a PEKK from 70/30 to 60/40 would greatly improve its elongation at break. Upgrading such a PEKK in the Harris PEEK/PEKK blend would be expected to improve the overall blend’s elongation at break also.

	Appellant seizes upon the background of the Harris patent to show that the art of blending polymers is unpredictable.
	A closer reading of these passages reveal that miscibility/compatibility is what is completely unpredictable. Miscibility/compatibility occurs when a blend of two polymers exhibits a single Tg and exists as a single phase. It is well known and established for many years that miscibility/compatibility is a rare outcome for any two randomly chosen polymers. 
	How this fact about miscibility has any relevance to appellant’s claims or the proposed rejection is not understood. Appellant does not claim or disclose anything regarding miscibility. Appellant did not “discover” changing the terephthalic/isophthalic ratio for the PEKK in a PEEK/PEKK blend has any effect on miscibility.
	Appellant argues that Rudman does not suggest adding his PEKK to PEEK.
This is not convincing. Of course Rudman lacks PEEK. Rudman would have been applied as anticipatory of such a suggestion were present. Arguing that a secondary reference is not anticipatory is not convincing. Rudman is relied on to show the effect on elongation break that terephthalic/isophthalic ratio has on a PEKK.
Appellant argues Wang suggests varying the terephthalic/isophthalic ratio in the PEKK of PEEK/PEKK blends would only affect crystallization kinetics rather than mechanical properties.

In summary, Harris alone provides a prima facie case of obviousness against appellant’s claims by exemplifying PEEK/PEKK blends and explicitly suggesting a range of terephthalic/isophthalic ratios (100-50/0-50) in the PEKK that overlaps appellant’s 55-60%. Such an overlapping range renders obvious any sub range (MPEP 2144.05 I.).
With the prima facie obviousness established, it is appellant’s burden to compare the closest prior art. Appellant has not done so, providing only data on PEEK alone instead of what Harris exemplifies (ie PEEK/PEKK blends). Any possibility that the elongation at break limitation was unexpected is overcome by Rudman who shows a 60/40 T/I ratio greatly improves the elongation at break of PEKK. Improving a component of a blend would be expected to improve the blend.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

 /DAVID J BUTTNER/ Primary Examiner, Art Unit 1765   
1/5/22                                                                                                                                                                              


/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                


Buchanon, Ingersoll & Rooney PC
1737 King Street
Suite 500
Alexandria, VA 22314-2727



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013